IN THE COURT OF APPEALS OF IOWA

                                    No. 21-0394
                               Filed March 30, 2022


JERREL EMANUAL WILLIAMS,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, John D. Telleen,

Judge.



      Jerrel Williams appeals the denial of his application for postconviction relief.

AFFIRMED.



      Zeke R. McCartney of Reynolds & Kenline, L.L.P., for appellant.

      Thomas J. Miller, Attorney General, and Zachary Miller, Assistant Attorney

General, for appellee State.



      Considered by Schumacher, P.J., Ahlers, J., and Mullins, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2022).
                                          2


AHLERS, Judge.

       Following a jury trial, Jerrel Williams was convicted of possession with intent

to deliver crack cocaine as a habitual offender with enhancements for doing so

within 1000 feet of a public park or recreation center.1 As a result of the conviction,

he was sentenced to up to sixty years in prison with a nine-year minimum.2

       The evidence at trial demonstrated that a law enforcement officer

responded to a specific apartment in response to reports of illegal delivery of crack

cocaine at that apartment. As he talked to one occupant of the apartment, the

officer saw another man inside the apartment, later identified as Williams, throw

something. Packets of crack cocaine were located near where Williams was seen

to have thrown something upon the officer’s arrival.

       After we affirmed his conviction on direct appeal,3 Williams filed an

application for postconviction relief (PCR). In it, he alleges his trial counsel was

ineffective in several ways. Relevant to this appeal, Williams alleges his trial

counsel was ineffective for advising him to reject the State’s plea offer and for

failing to object to hearsay evidence regarding known crack cocaine sales at the


1 See Iowa Code §§ 124.401(1)(c)(3) (2017) (making it a class “C” felony to
possess cocaine with intent to deliver); 124.401A (enhancing the penalty for
intending to distribute a controlled substance within 1000 feet of a public park);
902.8 (defining a “habitual offender” as someone twice before convicted of a class
“C” or “D” felony).
2 See id. § 902.9(1)(c) (setting a maximum sentence of fifteen years for a habitual

offender); see also id. §§ 124.401A (adding five years to the maximum sentence
for anyone convicted of possessing cocaine with the intent to deliver within 1000
feet of a school or public recreation center); .411 (permitting the tripling of the
maximum term of incarceration for a second or subsequent offense under chapter
124); 902.8 (setting a minimum term of incarceration of three years for a habitual
offender).
3 See State v. Williams, No. 18-0244, 2019 WL 156639 (Iowa Ct. App. Jan. 9,

2019).
                                           3


location where he was found and arrested. After a hearing, the district court

dismissed Williams’s PCR application, finding he failed to prove trial counsel

breached an essential duty and that prejudice resulted from any alleged breach.

Williams appeals from the district court’s ruling.

I.     Standard of Review

       Denial of PCR applications is generally reviewed for corrections of errors at

law. Sothman v. State, 967 N.W.2d 512, 522 (Iowa 2021). However, when the

applicant alleges ineffective assistance of counsel, we review de novo. Id. This

means we give weight to the district court’s fact findings concerning witness

credibility, but we are not bound by them. Id.

II.    Analysis

       A PCR applicant alleging ineffective assistance of counsel must prove a

two-pronged claim by a preponderance of the evidence: (1) counsel failed to

perform an essential duty; and (2) the failure resulted in prejudice. Dempsey v.

State, 860 N.W.2d 860, 868 (Iowa 2015). Both prongs must be established. Id.

Accordingly, we need not address the remaining prong if the applicant failed to

prove the other. Id.

       As to the first prong, we presume the attorney performed competently. Id.

The attorney’s performance is measured against “the standard of a reasonably

competent practitioner.” Id. “We assess counsel’s performance ‘objectively by

determining whether [it] was reasonable, under prevailing professional norms,

considering all the circumstances.’” Id. (alteration in original) (citation omitted). To

successfully rebut the presumption and satisfy this prong, the applicant must show
                                          4


by a preponderance of the evidence that counsel failed to perform an essential

duty. Id.

       To satisfy the second prong, the applicant must show that prejudice resulted

from counsel’s failure to perform an essential duty. Id. This too must be shown by

a preponderance of the evidence. Id. at 868–69. The applicant must show “that

the probability of a different result is sufficient to undermine confidence in the

outcome.” Id. at 869 (quoting State v. Clay, 824 N.W.2d 488, 496 (Iowa 2012)).

Moreover, when the applicant claims ineffective assistance in the context of

rejecting a plea offer, there are three elements the applicant must show under this

prejudice prong:

       (1) “a reasonable probability [the applicant] would have accepted the
       earlier plea offer had [the applicant] been afforded effective
       assistance of counsel”; (2) “a reasonable probability the plea would
       have been entered without the prosecution canceling it or the trial
       court refusing to accept it, if they had the authority to exercise that
       discretion under state law”; and (3) “a reasonable probability that the
       end result of the criminal process would have been more favorable
       by reason of a plea to a lesser charge or a sentence of less prison
       time.”

Id. (quoting Missouri v. Frye, 566 U.S. 134, 147 (2012)).

       Having laid out some of the standards that apply, we turn to Williams’s

specific claims.

       A.     Rejection of a Plea Offer

       Although the exact terms of the plea offer are not crystal clear, it appears

that the State offered Williams a deal by which the State would drop all

enhancements other than the habitual offender enhancement in return for Williams

pleading guilty to the possession-with-intent-to-deliver charge. If Williams had

accepted the offer, he would have faced a maximum of fifteen years in prison, with
                                          5

a three-year minimum.       See Iowa Code § 902.9(1)(c) (setting the maximum

incarceration for a habitual offender at fifteen years); see also id. § 902.8 (setting

a minimum sentence of three years for a habitual offender). Instead of accepting

the offer, he rejected it. He went to trial, was found guilty as charged, and was

sentenced to an indeterminate term of incarceration not to exceed sixty years with

a nine-year minimum.

         Williams contends he received ineffective assistance of trial counsel

because he was advised to reject the plea offer in favor of going to trial. He insists

the only reason he rejected the plea offer was because his counsel advised him

there was a strong chance of winning the case at trial. His trial counsel testified

that she did not recall advising Williams to reject the plea offer, though she did

state she thought it was a good case to take to trial.

         The district court rejected Williams’s contention.   In doing so, it found

“Williams simply testified that he regarded the allegations set forth in [the

applicable paragraph of the PCR application] as true. He provided little in the way

of specifics. His testimony was not convincing.” We give this credibility finding

considerable deference. See State v. Tague, 676 N.W.2d 197, 201 (Iowa 2004)

(“We give considerable deference to the trial court’s findings regarding the

credibility of the witnesses, but are not bound by them.”). With that deference in

mind, we reject Williams’s contention. We are not convinced his trial counsel told

him to reject the plea offer, thus counsel did not breach an essential duty. Further,

we are not convinced trial counsel breached a duty even if she did advise Williams

not to accept the plea offer. We are persuaded by this reasoning of the district

court:
                                         6


              Even if the Court assumes for the sake of argument that [trial
      counsel] did tell Mr. Williams he had a strong case of winning, the
      Court cannot conclude her providing that opinion was ineffective.
      Providing a client with an opinion as to an expected jury outcome on
      a given set of facts is an inexact science to say the least. Here we
      have a situation in which an officer testified he saw the defendant
      throw the drugs and shortly thereafter found the drugs either on the
      floor or on the bed where he had seen the defendant throw them. He
      was not found to have any drugs on his person when searched. He
      had no cash, no crack pipe, no cutting agents or other indicia often
      found on people engaged in the sale of drugs. The lighting in the
      room was arguably poor. The whole case came down to whether the
      jury would believe the officer’s testimony and conclude that was
      sufficient evidence beyond a reasonable doubt. This was certainly
      not the strongest case in the world for the prosecution. Under these
      circumstances, it is hard to second guess [trial counsel] even if she
      did tell Mr. Williams he had a strong chance of winning.

We add to this accurate analysis the fact that the apartment in which Williams was

found was not his apartment, making it a tougher sell to the jury that the drug

packets found scattered in the apartment belonged to Williams if they did not

believe the officer’s testimony that he saw Williams throw them.

      Finally, we note that, before trial began, the terms of the plea offer were

placed on the record. The trial judge had a very candid and accurate discussion

with Williams about the significant disparity in the amount of prison time he faced

if he were found guilty at trial versus if he accepted the plea offer. Williams

expressed no hesitation and unequivocally stated his decision to reject the plea

offer and proceed to trial. We are convinced the decision to reject the plea offer

was made by Williams based on his own desires and not any poor advice from his

attorney.

      For all of these reasons, we agree with the district court that Williams failed

to prove his trial counsel breached an essential duty in connection with Williams’s
                                          7


decision to reject the plea offer and proceed to trial. His ineffective-assistance-of-

counsel claim on this issue fails as a result.

       B.     Lack of a Hearsay Objection

       Williams further contends he received ineffective assistance of trial counsel

because his counsel failed to object to hearsay evidence at trial. It is not entirely

clear what evidence Williams claims to be the offending evidence. The evidence

Williams actually identifies as the offending evidence in his brief is this exchange

during the State’s questioning of its main witness, the officer who claimed to

witness Williams throw the drugs:

              Q. And are there known drug sales that take place at [the park
       near the apartment]? A. Absolutely, yes.

Williams then characterizes this evidence as “testimony that the apartment at issue

had ‘[]known drug sales.’” We see no interpretation of the quoted testimony that

would constitute testimony about drug sales at the apartment at issue. Instead,

we surmise that Williams is actually referring to this testimony by the same officer4:

              Q. And did you respond to a report of an adverse reaction to
       drugs on that date? A. I did.
              Q. And did you receive information as to the delivery of drugs
       on that date? A. I did.
              Q. And where was it that that delivery was to have taken
       place? A. [The street address and apartment number of the
       apartment in which Williams was found.]
              ....
              Q. So you received information that there was a delivery. Did
       you know what type of drug—
              DEFENSE COUNSEL: Objection, your Honor. Leading.
              STATE: Your Honor, he already provided testimony as to the
       reason to provide context.
              DISTRICT COURT: Overruled.

4In its brief, the State identifies this testimony as the testimony at issue. This also
appears to be the evidence the district court ruling on Williams’s PCR application
considered as the allegedly offending testimony.
                                         8


              Q. Did you know what type of drug you were responding in
       regards to? A. Yes, crack.
              Q. Okay. So just summarize for us exactly what happened
       when you arrived at that apartment. A. I received information that a
       black male with dreads, with the street name of Poohti, was selling
       crack out of the rear of that apartment. The information said that the
       back door should be open, and the rear apartment facing away from
       [the named street]. From previous contact with the resident there, I
       knew [J.H.], a white male, lived there and that the door faced the
       rear.

We discern this to be the challenged testimony on appeal.            We reach this

conclusion based on the complaint in Williams’s brief that the testimony at issue

was testimony about drug sales at the apartment, the State’s citation to this

passage as the allegedly offending testimony, and the fact that the district court

appears to have been referencing this testimony in its PCR ruling.5

       As noted, trial counsel did not object to the testimony as hearsay. However,

counsel had no duty to object to this testimony as hearsay. “When an out-of-court

statement is offered, not to show the truth of the matter asserted but to explain

responsive conduct, it is not regarded as hearsay.” State v. Mitchell, 450 N.W.2d

828, 832 (Iowa 1990). These statements fall into that category. It was clear from

the context that the officer was not offering this testimony to prove sales of crack

had occurred at the apartment at issue. Rather, he was explaining the information

he received that caused him to go to that apartment to investigate. “Trial counsel

has no duty to raise an issue that has no merit.” Millam v. State, 745 N.W.2d 719,

721–22 (Iowa 2008) (quoting State v. Graves, 668 N.W.2d 860, 881 (Iowa 2003)).


5To the extent Williams actually intended to challenge the first quoted question
and answer, we reject that claim as well, as there is nothing in the officer’s answer
suggesting he was repeating an out-of-court statement as opposed to testifying
about events he had personally witnessed. See Iowa R. Evid. 5.801(c) (defining
hearsay). Therefore, it was not hearsay and trial counsel had no duty to object.
                                          9


Because this testimony from the officer was not offered for the truth of the matter

asserted, it was not hearsay and counsel had no duty to object to it as such.

Williams failed to prove breach of an essential duty by his trial counsel, so his claim

of ineffective assistance of counsel on this issue was properly denied.

III.   Conclusion

       Williams failed to meet his burden to prove his trial counsel breached an

essential duty on both issues he raises on appeal. The district court properly

denied his application for PCR, and we affirm.

       AFFIRMED.